DETAILED ACTION
Claims 1-22 are pending and subject to a restriction and/or election requirement.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-7 and 11, drawn to a method of producing hepatocytes, or mature hepatocyte-like cells from induced pluripotent stem cells, comprising the steps of: culturing the induced pluripotent stem cells under conditions suitable for inducing metabolic stress at different stages of hepatic lineage specification which induces the stem cells to differentiate into hepatocytes or mature highly functional hepatocyte-like cells and hepatocytes produced therefrom, thereby producing hepatocytes, or mature highly functional hepatocyte-like cells, classified in C12N2506/45; C12N5/067.

II. Claim 8, drawn to a culture medium for differentiating induced pluripotent stem cells into hepatocytes, or mature, highly functional hepatocyte-like cells comprising glycolysis inhibitors, classified in C12N5/0018.

III. Claim 9, drawn to a culture medium for differentiating induced pluripotent stem cells into hepatocytes, or mature hepatocyte-like cells comprising oxidative phosphorylation inhibitors, classified in C12N5/0018.

10, drawn to culture medium for differentiating induced pluripotent stem cells into hepatocytes, or mature hepatocyte-like cells comprising metabolic substrates at concentrations suitable for inducing hepatic-specific metabolic processes for energy production, classified in C12N5/0018.

V. Claims 12-22, drawn to a  method of generating hepatocytes, or mature, highly functioning hepatocyte-like cells from induced pluripotent stem cells (iPSC), the method comprising the steps of: a.) Providing an iPSC culture; b.) Inhibiting glycolysis in the culture to select for hepatoblast cells during the hepatic specification stage; c.) Recovering the hepatoblasts of step b.) and culturing the hepatoblasts in the presence of suitable Hepatic Cell Selection: Media (HSM) and oxidative phosphorylation inhibitors to select for immature hepatic cells; d.) Recovering the immature hepatic cells of step c.) and culturing the cells in the presence of suitable HSM while reducing the amounts of glucose in the media to reduce the population of immature hepatic cells; e.) Recovering the cells of step d.) and culturing the cells in the presence of suitable HSM to promote gluconeogenesis in the cells, resulting in a population of hepatocytes or mature, highly functioning hepatocyte-like cells classified in C12N2506/45; C12N5/067.

 





Inventions I and each of Inventions II-IV are directed to an unrelated process and product.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the culture medium of any of Inventions II-IV cannot be used in the process of Invention I. This is because given that the result of the process of Invention I is the derivation of hepatocytes from induced pluripotent stem cells, the culture medium for differentiating induced pluripotent stem cells into hepatocytes of Inventions II-IV cannot be used in the process of Invention I. 

 
Inventions I and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together, have a materially different design, do not overlap in scope and are not obvious variants.  For example, the derivation process of Invention V requires steps such as the inhibition of glycolysis in a cell culture. This step is not required in the derivation process of Invention I. 



Each of Inventions II-IV and Invention V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the culture medium of any of Inventions II-IV cannot be used in the process of Invention V. This is because given that the result of the process of Invention V is the derivation of hepatocytes from induced pluripotent stem cells, the culture medium for differentiating induced pluripotent stem cells into hepatocytes of Inventions II-IV cannot be used in the process of Invention I.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Investigation of the separate inventions would require a different search in distinct patent classes and subclasses. 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter. 
Inventions I and IV are drawn to processes, Inventions II-IV are drawn to products.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094. The examiner can normally be reached Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571- 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632